Title: To Alexander Hamilton from Benjamin Grymes, 23 November 1789
From: Grymes, Benjamin
To: Hamilton, Alexander


Somerset, Virginianear Fredericke.Novr. 23th. 89
Dear Col.
I have to address you on an interestg subject to my self, and am happy that fortune has placed you in the station, to render your Country the service you will undoubtedly do her. I am to acquaint you that I am entitled to 1/6 of a Ship called the Aurora chartered 10 or 12 years past by Mr. Morris in behalf of the Country, Mr. Morris inform me he is likely to get his accts settled this winter when he shall obtain a Certificate for the owners, and has directed his clerk Mr. John Richards to purchase my claim and one other, as I wish to sell, I have to request of you to inform me by the first Stage the present value of such Certificates and what prospect there is of their appreciating. If Mr. Morris has not proceeded in settlement of his accts. as far as I am interested, pray inform me when you expect he will and if he has what you would advise me to take for my proportion.
I had a letter from your old fd. Meade two days past he has just had another Son which gave him two Sons & as many daugts and all well. The Old Sec. live just opposite on the other side of the Potk has been long wedded but no children I have only five living and family all well my wife joins me heartily for your welfare and am yrs
sincerely
B Grymes
